Title: From Thomas Jefferson to Jean Baptiste Ternant, 14 January 1793
From: Jefferson, Thomas
To: Ternant, Jean Baptiste



Sir
Philadelphia January 14th. 1793.

I have laid before the President of the United States your Letter of the 7th. instant, desiring a supply in money, on account of our debt to France, for the purpose of paying certain Bills drawn by the Administration of St. Domingo, and for procuring necessaries for that Colony, which supply you wish should, with those preceding, make up the amount of four millions of Livres. You are sensible of the difficulty of the situation in which this places our Government, between duty to it’s own constituents, on the one side, which would require that large payments of their money should be made on such sanction only as will establish them beyond the reach of all question, and, on the other side, their sincere friendship to the nation of France heightened in the case of the colony by motives of neighborhood and Commerce. But having, in a former letter expressed to you our desire that an authentic and direct sanction may be obtained from the Government of France for what we have done, and what we may hereafter be desired to do, I proceed to inform you that motives of friendship prevailing over those of rigorous caution, the President of the United States, has acceded to your present desire.—Arrangements will consequently be taken at the Treasury for furnishing money for the calls and at the epochs stated in your letter of the 7th. and also for those expressed in your other letter of the 8th. relating to the Consuls of France.
I have however, Sir, to ask the favor of you to take arrangements with the Administration of St. Domingo, so as that future supplies from us, should they be necessary, may be negotiated here, before they are counted on and drawn for there. Bills on the French Agents here to be paid by us, amount to Bills on us; and it is absolutely necessary that we be not subject to calls, which have not been before calculated and provided for.

In enabling you to get rid of the present embarrassment, you are more at ease to take measures against any similar one in future from the same source. I have the honor to be, with sentiments of the most perfect respect, Sir, Your most obedient and most humble servant

Th: Jefferson

